                                    United States District Court
                                       District Of Maryland

     Chambers of                                                                         101 West Lombard Street
Ellen Lipton Hollander                                                                   Baltimore, Maryland 21201
  District Court Judge                                                                         410-962-0742

                                                     December 12, 2019

      LETTER TO COUNSEL

             Re:      Campbell v. Citizens Financial Group, Inc., et al.
                      Civil No.: ELH-19-3240

      Dear Counsel:

             A conference call has been set for January 9, 2020, at 4:30 p.m., to discuss the
      appropriate schedule in this case. I ask counsel for plaintiff to initiate the call to defense
      counsel and then to chambers.

              Enclosed is a draft scheduling order with proposed dates for your review. Please
      consult with one another before the call and be prepared to discuss (1) whether you would
      like to participate in a settlement conference either before or after the completion of
      discovery; (2) whether discovery of electronically stored information may be necessary; (3)
      any changes to the dates in the form scheduling order; (4) whether you would like to defer
      any of the expert discovery until after summary judgment motions are resolved; (5) the
      number of deposition hours that will be needed; and (6) whether there is unanimous consent
      to proceed before a U.S. Magistrate Judge for all proceedings.

                                                                     Sincerely,

                                                                     /s/

                                                                     Ellen Lipton Hollander
                                                                     U.S. District Judge
